Case: 1:16-cv-10915 Document #: 96 Filed: 06/27/19 Page 1 of 14 PagelD #:778

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
BRADLEY JANIKOWSI, )
) Case Nos. 13 C 7006, 16 C 10915,
) 16 C 10916 and 17 C 7093
Plaintiff, )
) District Judge Wood
v. ) Magistrate Judge Schenkier
)
COOK COUNTY, ILLINOIS, )
et al., )
)
Defendants. )
)

 

REPORT AND RECOMMENDATION

 

In these four cases, plaintiff asserts various claims under 42 U.S.C. §1983 based on
conduct that allegedly occurred while he was in the custody of the Cook County Department of
Corrections. In this Report and Recommendation, we consider defendants’ oral motion to
enforce a settlement that they claim was reached during a Court-mediated settlement conference
in all four cases that took place on March 15, 2019. Plaintiff has filed a consolidated opposition
to the motion (Case No. 16 C 10915: doc. # 84), defendants have filed a reply in support of the
motion (Case No. 16 C 10915: doc. # 86), and plaintiff has filed a sur-reply (Case No. 16 C
10915: doc. # 94). In addition, plaintiff has filed a motion to strike defendants’ reply (Case
No. 10915: doc. # 89).

For the reasons that follow, we respectfully recommend that defendants’ motion to

enforce the settlement be granted, and that plaintiffs motion to strike be denied.
Case: 1:16-cv-10915 Document #: 96 Filed: 06/27/19 Page 2 of 14 PagelD #:778

I.

We begin with the procedural history relevant to the motion. On September 24, 2018,
the district judge referred Case No. 16 C 10916 to this Court for a settlement conference (doc. #
36). During a status hearing with this Court on October 9, 2018, defense counsel and plaintiff
(who is proceeding pro se in that case) advised the Court that plaintiff had two other pending
cases — Case Nos. 13 C 7006 and 16 C 10915 — in which plaintiff was represented by recruited
counsel. We directed defense counsel to speak with plaintiff's counsel in those other two cases
to determine if they wished to participate in a global settlement conference covering all three
cases (Case No. 16 C 10916: doc. # 38).

We held another status conference on November 29, 2018 (Case No. 16 C 10916: doc. #
46), at which time the Court was notified that plaintiff has a fourth case pending in the Court:
Case No. 17 C 7093, on which he is proceeding pro se. The Court was informed that plaintiff
and defendants wished to convene a settlement conference involving all four cases, although in
one of the cases (Case No. 16 C 10915) plaintiff wanted to have a ruling by the district judge on
certain matters before proceeding with a conference. Thereafter, at a status hearing on
December 19, 2018, we set a schedule for the exchange of settlement letters and we set a
settlement conference to take place in all four cases on March 15, 2019 (Case No. 16 C 10916:
doc. # 47).

Prior to the conference, on January 15, 2019, the magistrate judge presiding in Case No.
17 C 7093, who had scheduled a settlement conference in that case, struck her scheduled
settlement conference in view of the fact that we would be “conducting a global settlement

conference in all of Plaintiff's pending cases” (Case No. 17 C 7093: doc. #34). On March 15,
2
Case: 1:16-cv-10915 Document #: 96 Filed: 06/27/19 Page 3 of 14 PagelD #:778

2019, shortly after the conclusion of the settlement conference, the district judge entered formal
referral orders in the remaining two cases: Case No. 13 C 7006 (doc. # 123) and Case No. 16 C
10915 (doc. # 74). However, there is no doubt that the parties understood that the March 15,
2019 settlement conference would cover all four cases. In his preconference settlement letter,
plaintiff addressed all four cases and made settlement proposals in each case except for Case No.
16 C 10915, as there had not yet been a ruling on the matters that plaintiff wished to have
decided before engaging in settlement talks.

The settlement conference took place on March 15, 2019 as scheduled. Plaintiff
participated by a live videoconference feed into our courtroom, representing himself in Cases
Nos. 16 C 10916 and 17 C 7093; plaintiff's recruited attorneys were present in the courtroom,
and represented him in the discussions concerning Cases Nos. 13 C 7006 and 16 C 10915. Two
days before the conference, the district judge ruled on the pending motions in Case No. 16C
10915 (doc. # 72), and as a result, plaintiff added a specific settlement proposal for that case. The
settlement conference lasted for approximately three and one-half hours, with an initial group
session followed by a series of separate back-and-forth meetings the Court held with each side.
At the conference, the parties reached agreement on the monetary amount of the settlement
($20,000.00 for all four cases), as well as on (a) a general release that would include a claim
plaintiff was contemplating, but had not filed, concerning a hand injury; (b) confidentiality; and
(c) a written settlement document that would use the form typically used by the County in the
settlement of cases brought by incarcerated persons. In the presence of all parties and lawyers,
the Court recited those items as setting forth the material terms of the agreement that was

reached, and all parties — including plaintiff — verified that they agreed to those terms.
3
Case: 1:16-cv-10915 Document #: 96 Filed: 06/27/19 Page 4 of 14 PagelD #:778

At no time during the settlement conference did plaintiff, defendants or their respective
counsel state that the agreement was not binding unless and until it was reduced to writing. In
addition, at no time during the settlement conference did plaintiff appear to be in any distress or
fail to understand the nature of the proceedings; nor did any of his attorneys express any concern
about plaintiff's capacity to participate in the conference or to reach an agreement. To the
contrary, at all times plaintiff was an active and engaged participant in the discussions.

Thereafter, in a status report filed on April 11, 2019 in Case No. 16 C 10915 (doc. # 76),
but not in the other cases, plaintiff's counsel reported that upon reflection and review of the
settlement document tendered by the defense on March 19, 2019, plaintiff “no longer wishes to
consummate the proposed global settlement agreement.” We convened a status hearing on April
23, 2019 to discuss the matter, and at that time, one of plaintiff's recruited counsel in Case No.
16 C 10915 stated that plaintiff had communicated his misgivings about the settlement to them
“the first business day afterwards” (Case No. 16 C 10915: doc. # 85, Tr. at 4) — which would
have been on March 18, 2019, before any draft of the written agreement had been provided to
plaintiff and his counsel. Indeed, plaintiff's counsel stated unequivocally that plaintiff “changed
his mind even before we received the writing” (/d. at 5). Again, at no time during this status
hearing did plaintiff or his recruited counsel raise any question about plaintiff's ability to
meaningful participate in the settlement conference or his competence to reach an agreement (see
generally Case No. 16 C 10915: doc. # 85).

Il.
A settlement agreement “is enforced just like any other contract.” Lynch, Inc. v.

SamataMason Inc., 279 F.3d 487, 489 (7" Cir. 2002). That is true not only for written
4
Case: 1:16-cv-10915 Document #: 96 Filed: 06/27/19 Page 5 of 14 PagelD #:778

settlement agreements; federal courts have the inherent power to enforce oral settlement
agreements where “’there is clearly an offer and acceptance of the compromise and a meeting of
the minds as to the terms of the agreement.’” See Dillard v. Starcon Int'l, Inc., 483 F.3d 502,
507 (7" Cir. 2007), quoting Wilson v. Wilson, 46 F.3d 660, 666 (7 Cir. 1995). Whether there
was a meeting of the minds “depends on the parties’ objective conduct, not their subjective
beliefs.” Dillard, 483 F.3d at 507. Moreover, the meeting of the minds need not encompass
every single element of the settlement; rather, there must be a “meeting of the minds on all
material terms.” Higbee v. Sentry Ins. Co., 253 F.3d 994, 997 (7" Cir. 2001).

Here, there is no doubt that as of the conclusion of the settlement conference on March
15, 2019, there was a meeting of the minds between plaintiff and defendants on the material
terms of the settlement for all four cases. They reached agreement on the monetary amount; on
the inclusion of a confidentiality provision; on the scope of the release to be provided; and on the
form of the documentation that would be used for the written settlement agreement. In the
presence of all parties and lawyers during a joint concluding session on March 15, the Court
stated that those were the material terms of the agreement and asked the parties to verify that they
each agreed to them. All the participants in the conference agreed that these were the material
terms and that nothing important had been omitted. Defendants expressed their agreement to
these settlement terms — as did plaintiff himself. The Court’s minute entry dated March 15,
docketed after the close of the conference, reflected that agreement: it stated that a “[s]ettlement
[was] reached in all cases” (Case No. 16 C 10915: doc. # 73, 03/15/19 minute entry).

There is no question that at the conclusion of the conference, all parties had reached

agreement on a settlement that encompassed all four cases. The fact that plaintiff shortly
5
Case: 1:16-cv-10915 Document #: 96 Filed: 06/27/19 Page 6 of 14 PagelD #:778

thereafter had “misgivings” about the settlement is of no moment; “[a] party to a settlement
cannot avoid the agreement merely because he subsequently believed the settlement insufficient .
. that party remains bound by the terms of the agreement.” Glass v. Rock Island Refining
Corp., 788 F.2d 450, 454-55 (7"" Cir. 1986) (internal quotations omitted); see also Porter v. Chi.
Ba. of Ed., 981 F. Supp. 1129, 1132 (N.D. Ill. 1997) (“a mere change of mind is not sufficient
grounds for setting aside a settlement agreement”) (internal quotations omitted).
We have considered plaintiff's arguments that we should not enforce the settlement that
he reached and find them unpersuasive. We address each of them below.
A.

Plaintiff argues that the district judge’s March 16, 2019 order in Case No. 16 C 10915, stating
that certain motions that were denied without prejudice could be renewed “[i]f the settlement is
not consummated” (doc. # 75) constitutes an “edict” by the district judge that no settlement was
reached and that the cases must proceed (PI.’s Opp. at 6-7). We do not read the district judge’s

order the same way. This order must be read in the context of this Court’s March 15 order
stating that a settlement was reached (Case No. 16 C 10915: doc. #73). The statement by the
district judge (who did not participate in the settlement conference) surely was not a finding that
a settlement was not reached in these cases, in the face of the preceding order of this Court
(which did participate in the settlement conference) stating that the cases indeed were settled. In
this context, we conclude that the district judge’s order referred to what might occur if the
parties’ obligations under the settlement agreement were not “performed” — which is a standard
definition of the word “consummated.” Put another way, the district judge’s order was not a

“set out of settlement free” card that plaintiff is now entitled to play.
6
Case: 1:16-cv-10915 Document #: 96 Filed: 06/27/19 Page 7 of 14 PagelD #:778

B.

In his effort to avoid enforcement of the settlement, plaintiff invokes the following
passage from Local Rule 83.5: “No participant in the ADR proceedings shall be bound by
anything done or said at the ADR conference unless a settlement is reached, in which event the
settlement shall be reduced to writing or otherwise memorialized and shall be binding upon all
parties to the settlement.” Plaintiff contends that this language means that an oral agreement is
not enforceable unless it is reduced to writing or “otherwise memorialized.” That contention is
contrary to both the language of the rule and governing authority in this circuit.

First, Local Rule 83.5 does not state that the enforceability of a settlement reached by the
parties is contingent on the agreement being reduced to writing or otherwise memorialized.
Indeed, the requirement that the agreement be reduced to writing or otherwise memorialized
presumes that an agreement has been reached; otherwise, there would be nothing to memorialize
in the first place. The rule does not state that a failure to put the agreement into writing or
“otherwise” memorialize it dooms the agreement that the parties orally reached. Were that the
case, a party who seeks to evade an agreement based on later dissatisfaction with the deal he or
she struck orally could do so by the simple expedient of refusing to sign a written settlement
agreement — which is precisely what plaintiff here seeks to do. Local Rule 83.5 does not
empower a party to have this kind of power to veto a deal he or she has reached.

Second, the Seventh Circuit has affirmed enforcement of oral settlements reached in the
presence of magistrate judges. See Elustra v. Mineo, 595 F.3d 699 (7" Cir. 2010); Gevas v.
Ghosh, 566 F.3d 717 (7" Cir. 2009). In Elustra, the magistrate judge concluded that the parties

reached an oral settlement at the conclusion of a two-hour conference and recommended to the
7
Case: 1:16-cv-10915 Document #: 96 Filed: 06/27/19 Page 8 of 14 PagelD #:778

district judge that the settlement be enforced. 595 F.3d at 702-03. The district judge accepted
the recommendation and enforced the oral agreement. Jd In affirming that decision, the
appeals court noted that while the settlement conference was off the record, the magistrate judge
“later reported that ‘agreement was reached.” /d, at 703. The appeals court observed that “oral
agreements are enforceable (and have been for centuries under the comment law).” Jd. at 708.
The appeals court explained that if the settlement conference is off the record, that does not
invalidate the oral agreement that has been reached; instead, “the parties assume the risk that the
judge’s recollection of the events might differ from their own.” Id The Seventh Circuit
concluded that the terms of the agreement were definite and certain (a monetary payment in
exchange for a dismissal of the suit), and that the parties had not made the agreement contingent
on putting the oral agreement into writing. /d at 709. See also Gevas, 566 F.3d at 719
(affirming decision by magistrate judge to enforce an off-the-record oral settlement agreement
after a party refused to sign the written settlement agreement, explaining that “a judge’s failure to
record such an understanding does not invalidate the settlement”). These cases, decided well after
the adoption of Local Rule 83.5 in September 1999, are further evidence that the local rule was

not intended to upend the centuries-old law that makes oral agreements enforceable.!

 

| Herrnreiter v. Chicago Housing Authority, 28\ F.3d 634 (7" Cir. 2002), is not to the contrary, and indeed supports
our recommendation that the agreement be enforced. In Herrnreiter, the parties did not agree on what settlement
terms had been reached during a mediation conducted by the Seventh Circuit’s Settlement Office. /d. at 636. The
appeals court noted that there was no contemporaneous record of what took place during the mediation, and as a
result, the court could not know whether the parties had reached an agreement to be enforced. The appeals court
contrasted that with a situation in which a district judge or magistrate judge conducts a settlement conference, stating
that even in the absence of a contemporaneous record of what took place “the district judge or magistrate judge may
remember the terms and thus readily enforce the agreement. /d. at 637. Here, the Court was present for the
settlement conference, knows the terms of the settlement that was reached, and — as did the magistrate judges in
Elustra and Gevas — entered an order after the conference stating that a settlement was reached.
8
Case: 1:16-cv-10915 Document #: 96 Filed: 06/27/19 Page 9 of 14 PagelD #:778

Third, as further evidence that Rule 83.5 does not bar enforcement of oral agreements
reached before magistrate judges, we note that Internal Operating Procedure 14 was revised in
June 2018 to allow referrals to magistrate judges of motions to enforce settlement agreements,
but only “if the assigned magistrate judge held the settlement conference.” This procedure
recognizes that there may be instances (as here) where an alleged settlement was not reduced to
writing or put on the record, but the magistrate judge who conducted the settlement conference
nonetheless has knowledge about whether a settlement has been reached, and if so, the terms of
the settlement.

Fourth, we disagree with plaintiffs assertion that there was no memorialization of the
terms of the settlement reached during the conference. As stated above, at the conclusion of the
conference, in the presence of all parties the Court recited the material terms of the agreement
and obtained the assent of all the parties to those terms. The language of Rule 83.5 does not
require the memorialization to be in writing or on the record. And, the Court thereafter entered
an order on the docket after the conference confirming that a settlement had been reached.
While we acknowledge that the better practice would have been to prepare a term sheet or to
place the terms of the agreement on the Court’s recording system, as Elustra and Gevas make
clear, the failure to have done so does not give plaintiff license to avoid the agreement he

reached.2

 

2 Plaintiff's reliance on Barnett v. Sea Land Service, inc., 875 F.2d 741 (9" Cir. 1989) and Beazer East v. Mead
Corp., 412 F.3d 429 (3 Cir. 2005), for the proposition that there is no settlement unless an oral agreement is
reduced to writing, is unpersuasive. In those cases, the appeals courts interpreted rules that required settlement
agreements to be placed reduced to writing — but, unlike Local Rule 83.5, the rules at issue in those cases did not
provide that agreements could be reduced to writing or “otherwise memorialized.” Barnett, 875 F.2d at 743-44;
Beazer East, 412 F.3d at 435. What’s more, those out-of-circuit cases do not trump the Seventh Circuit authority
providing that oral settlements reached in conferences conducted by magistrate judges are fully enforceable.
9
Case: 1:16-cv-10915 Document #: 96 Filed: 06/27/19 Page 10 of 14 PagelD #:778

Cc.

Plaintiff also contends that the agreement he reached during the settlement conference is
unenforceable because he lacked the capacity to enter into it. In aid of this argument, plaintiff
offers evidence of (1) difficulties he allegedly was experiencing due to medication changes in
February 2019, and (2) a change in his psychiatric medications made six days before the March
15 conference.

However, none of the medical records offered by plaintiff show his capacity on the day of
the conference. Neither plaintiff nor any of his attorneys have offered an affidavit or
declaration to support the contention that plaintiff lacked capacity on that day; in the Court’s
view, they could not do so consistent with the requirements of Federal Rule of Civil Procedure
11. The Court had ample opportunity to observe and interact with plaintiff during the settlement
conference. At no time did he exhibit an inability to understand what was transpiring, or that he
was operating under any more pressure than is any party who attempts to negotiate an agreement.
At no time did plaintiff indicate that he was unable to proceed, or act in any way that suggested
an incapacity to understand what was happening or to make intelligent decisions about whether
to settle his cases. To the contrary, plaintiff was actively involved in the discussions and
negotiations and exhibited a clear understanding of what he negotiated.

Although his attorneys now state that plaintiff “felt unable to withstand the pressure of
the three-hour ADR process in order to exercise his will with respect to the contemplated
settlement” (P1.’s Opp. at 7), none of his attorneys said anything of the sort during the settlement
conference. Nor did plaintiffs counsel (or plaintiff himself) suggest that plaintiff lacked

capacity in the April 11 status report, where plaintiff merely stated that he “no longer wishes to
10
Case: 1:16-cv-10915 Document #: 96 Filed: 06/27/19 Page 11 of 14 PagelD #:778

consummate the proposed global settlement agreement” after reviewing the draft written
agreement from the defense, or during the April 23 status hearing when counsel stated that
plaintiff just “changed his mind” about settling even before he received the draft written
agreement,

This is not a situation where plaintiff lacked capacity to reach agreement at the time of the
settlement conference. Rather, plaintiff now attempts to conjure a lack of capacity when the real
explanation for his attempt to avoid the agreement is a simple case of “buyer’s remorse.” But,
we reiterate that a party to a settlement agreement “cannot avoid the agreement merely because
he subsequently believe[s] the agreement insufficient . . . that party remains bound by the terms
of the agreement.” Glass, 788 F.2d at 454-55 (internal quotations omitted); see also Porter, 981
F, Supp. at 1132 (“a mere change of mind is not sufficient grounds for setting aside a settlement
agreement”) (internal quotations omitted).

Il.

We now turn to plaintiff's motion to strike. Local Rule 83.5 states, in relevant part, that
“any act or statement made by any party, attorney or other participant [during a settlement
conference], shall, in all respects, be privileged and not reported, recorded, placed in evidence,
made known to the trial court or jury (without consent of all parties), or construed for any
purpose as an admission in the case referred or in any case or proceeding.” Plaintiff claims that
defendants violated this confidentiality requirement by disclosing in their reply (which they filed
under seal) the acts and statements of the parties during the settlement conference and the terms

of the oral settlement agreement they moved to enforce. We disagree.
Case: 1:16-cv-10915 Document #: 96 Filed: 06/27/19 Page 12 of 14 PagelD #:778

Defendants have moved to enforce because they contend that a settlement was reached
during the March 15 conference. In order to pursue their motion to enforce, defendants properly
set forth the terms of the agreement they contend was reached and that they ask the Court to
enforce. In Herrnreitter v. Chicago Housing Authority, 281 F.3d 634, 637 (7" Cir. 2002), a case
cited by plaintiff, the Seventh Circuit declined to place under seal the terms of the purported
settlement agreement that each side sought to enforce. “Now that the agreement itself has
become a subject of litigation, it must be opened to the public just like other information . . . that
becomes the subject of litigation.” /d., citing Union Oil Co. of Cal. v. Leavell, 220 F.3d 562 7"
Cir. 2000). The Union Oil decision, and others like it, recognize that “[w]hat happens in the
halls of government is presumptively public business.” Union Oil Co., 220 F.3d at 568.

In this case, a discussion of what took place at the settlement conference is important to
an assessment of plaintiff's new-found claim of incapacity. Plaintiff cannot assert his lack of
capacity during the conference and, at the same time, attempt to conceal information that reveals
why the Court finds that position to be baseless. “Any step that withdraws an element of the
judicial process from public view makes the ensuring decision look more like fiat, which requires
compelling justification.” Union Oil Co., 220 F.3d at 568. There is no such compelling
justification here. Likewise, the idea that a party’s brief cannot disclose the terms of the
settlement that the party seeks to enforce is a non-starter. Plaintiff's attempt to read Local Rule
83.5 to require such a result is simply another way of arguing that the oral settlement he reached
during the court-conducted mediation is not binding — a contention we already have rejected.

Plaintiff notes that the district judge presiding in these cases was not present during the

settlement conference and “thus could not possibly rely on her recollection to craft an order
12
Case: 1:16-cv-10915 Document #: 96 Filed: 06/27/19 Page 13 of 14 PagelD #:778

enforcing the supposed agreement” (PI.’s Sur-Reply at 3). That is true — and that is precisely
why Internal Operating Procedure 14 authorizes a district judge to refer a motion to enforce a
settlement agreement to the magistrate judge who in fact was present at the settlement conference
and was privy to what occurred. That also is why the briefing before the Court, and the resulting
report and recommendation, must set forth what occurred at the settlement conference. There is
no other way that the district judge, on review of the report and recommendation if that should be
necessary, can know the terms of the agreement that we recommend be enforced.

Finally, plaintiff suggests that defendants included in the reply their understanding of the
settlement terms that were reached as an improper way to prompt the Court as to the terms of the
agreement (PI.’s Sur-Reply at 3 n.3). We can assure all parties that the Court is clear on what
settlement terms were reached, without any help from defendants. The Court actively
participated in the discussions; recited the agreed upon terms at the conclusion of the conference;
and obtained the parties’ concurrence that those terms in fact were the material terms of the
settlement. Significantly, plaintiff offers no disagreement to defendants’ account of the
settlement terms.

CONCLUSION

For the foregoing reasons, we respectfully recommend that defendants’ oral motion to
enforce the settlement agreement be granted, and that plaintiff's motion to strike (Case No. 16 C
10915: doc. # 94) be denied. We recommend that the district judge enforce the parties’
settlement in the four cases, which was an agreement that plaintiff would receive $20,000.00
along with (a) a general release that includes a claim plaintiff was contemplating, but had not

filed, concerning a hand injury; (b) confidentiality; and (c) a written settlement document in the
13
Case: 1:16-cv-10915 Document #: 96 Filed: 06/27/19 Page 14 of 14 PagelD #:778

form typically used by the County in settlement of cases brought by incarcerated persons.
Specific written objections to this Report and Recommendation may be served and filed
within fourteen (14) days from the date that this Order is served. Fed. R. Civ. P. 72(b). Failure
to file objections with the District Court within the specified time will result in a waiver of the
right to appeal all findings, factual and legal, made by this Court in the Report and

Recommendation. See Video Views, Inc. y. Studio 21, Litd., 797 F.2d 538, 539 (7th Cir. 1986).

MO AK

SIDNEY I. SCHENKIER
United States Magistrate Judge

ENTER:

DATE: June 27, 2019
